    Case 8:20-cv-00575-DNH-CFH Document 9 Filed 05/26/20 Page 1 of 5


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------X
MARY MILLER,

                      Plaintiff,
                                                TRANSFER ORDER
          -against-                             20-CV-2271(JS)(AKT)

ANDREW M. CUOMO, Governor, State
of New York; LAWRENCE K. MARKS,
Chief Administrative Judge, NYS
Office of Court Administration;
KIP CASSAVAW, County Clerk,
Franklin County;

                    Defendants.
-----------------------------------X
APPEARANCES
For Plaintiff:      Mary Miller, pro se
                    207 West Broadway
                    Inwood, New York 11096

For Defendants:       No appearances.

SEYBERT, District Judge:

          On   May    18,   2020,   pro   se     plaintiff   Mary   Miller

(“Plaintiff”) filed a Complaint in this Court against New York

State Governor Andrew M. Cuomo (“Governor Cuomo”), Lawrence K.

Marks, the Chief Administrative Judge for the New York State Courts

(“Judge Marks”), and Kip Cassavaw, the County Clerk for Franklin

County (“Cassavaw” and collectively, “Defendants”) pursuant to 42

U.S.C. § 1983 (Complaint, D.E. 1), together with an application to

proceed in forma pauperis (IFP App., D.E. 2).        Plaintiff complains

of events are that are alleged to have occurred at the Franklin

Correctional Facility in Malone, New York and at the County Clerk’s

Office in Franklin County, New York.           For the reasons set forth

below, the Court TRANSFERS this action to the United States
    Case 8:20-cv-00575-DNH-CFH Document 9 Filed 05/26/20 Page 2 of 5


District Court for the Northern District of New York.

            The claims in the Complaint, though far from clear, arise

from the alleged refusal of Cassavaw to accept and file an Article

78 petition from Plaintiff and her son, Daniel Miller, an inmate

at the Franklin Correctional Facility.            According to the Complaint

and accompanying Proposed Order to Show Cause, (OSC, D.E. 3), the

Article    78   petition      sought       to   challenge    “Time    Allowance

Committee’s” December 2019 decision to deny “good conduct time” to

Daniel Miller.      (Decl. Mary Miller, D.E. 4, ¶ 9.)                 Plaintiff

complains that Governor Cuomo’s Executive Order that “effectively

ceased all NYS court operations” in response to COVID-19 (Compl.

¶ 17),     as   implemented     by     Judge     Marks   and     Cassavaw,    is

unconstitutional.       Plaintiff alleges that, had the Article 78

petition    been   accepted    by    the    County   Clerk     (and   presumably

favorably adjudicated), her son would have been released and would

have returned to Nassau County to assist her with daily living as

well as shopping in Nassau County.                (See Compl., generally).

Thus, Plaintiff claims that “venue is proper in the Eastern

District of New York because a substantial part of the events is

affecting Plaintiff’s ability to engage in interstate commerce in

the County of Nassau, State of New York.”                (Compl. ¶ 3.)       The

Court disagrees.

            Under the general venue provision:

     a civil action may be brought in--(1) a judicial district
                                 2
    Case 8:20-cv-00575-DNH-CFH Document 9 Filed 05/26/20 Page 3 of 5



     in which any defendant resides, if all defendants are
     residents of the State in which the district is located;
     (2) a judicial district in which a substantial part of
     the events or omissions giving rise to the claim
     occurred, or a substantial part of property that is the
     subject of the action is situated; or (3) if there is no
     district in which an action may otherwise be brought as
     provided in this section, any judicial district in which
     any defendant is subject to the court’s personal
     jurisdiction with respect to such action.

28 U.S.C. § 1391(b).    Here, a substantial part of the events or

omissions giving rise to Plaintiff’s claims are plainly alleged to

have occurred in Franklin County, New York.         Franklin County is

in the Northern District of New York.        See 28 U.S.C. § 112(a).

Thus, since the events and omissions giving rise to Plaintiff’s

claims occurred in that district, venue for this action lies there.

There is no connection between this lawsuit and the Eastern

District of New York other than the fact that Plaintiff resides in

Inwood, New York.   Although Plaintiff appears to venue this case

in the Eastern District because, had the Article 78 petition been

accepted in Franklin County, and had it been adjudicated favorably,

then her son would have been released and moved to Nassau County

where he would have assisted her by, among other things, shopping

in Nassau County, the Court finds such a string of hypothetical

events too attenuated to find venue properly lies here.         Instead,

Plaintiff’s claims arose in Franklin County, New York.          Thus, it

is in the interest of justice to transfer this action under


                                   3
    Case 8:20-cv-00575-DNH-CFH Document 9 Filed 05/26/20 Page 4 of 5




§ 1406(a) to the Northern District of New York.

            Accordingly,   in   the   interests     of   justice,   without

offering any opinion on the merits of Plaintiff’s claims, this

action is TRANSFERRED to the United States District Court for the

Northern District of New York.            28 U.S.C. §§ 1391(b), 1406(a).

The determination of Plaintiff’s application to proceed in forma

pauperis is reserved for the transferee court.            Summonses shall

not issue from this Court.

            The Clerk of the Court is directed to: (1) transfer this

case to the Northern District of New York forthwith; (2) mail a

copy of this Order to the pro se Plaintiff; and (3) mark this case

CLOSED.

            The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this Order would not be taken in good faith

and therefore in forma pauperis status is DENIED for the purpose

of any appeal.    See Coppedge v. United States, 369 U.S. 438, 444-

45, 82 S. Ct. 917, 8 L. Ed. 2d 21 (1962).


                                           SO ORDERED.



                                            /s/ JOANNA SEYBERT      _
                                           Joanna Seybert, U.S.D.J.

Dated:    May   26 , 2020
          Central Islip, New York

                                      4
Case 8:20-cv-00575-DNH-CFH Document 9 Filed 05/26/20 Page 5 of 5




                               5
